internal_revenue_service number info release date dear date uil this letter is in response to your date inquiry to floyd williams director he read an article legislative affairs on behalf of your constituent stating convenience stores are depreciated over years instead of the much longer depreciation period for other commercial buildings treatment became available for convenience stores asked when this to use the 15-year depreciation period the convenience stores must qualify as retail motor fuels outlets property will qualify as a retail motor fuels outlet whether or not food or other convenience items are sold at the outlet if percent or more of its gross revenues are from petroleum sales or percent or more of the floor space in the property is devoted to petroleum marketing sales a motor fuels outlet of square feet or less qualifies as a retail motor fuels outlet without applying either percent test any convenience store that is not considered a retail motor fuels outlet must be depreciated over years the period that applies to other commercial buildings the 15-year depreciation period for property that is a retail motor fuels outlet was provided by section of the small_business job protection act of the act p_l_104-188 this depreciation period is the same as the depreciation period for service station buildings used to market petroleum and petroleum products the act only applies to property placed_in_service on or after date however the act also provides that a taxpayer may elect to apply the 15-year depreciation period by following revproc_97_10 1997_1_cb_628 the election is irrevocable and is treated as a change in the taxpayer’s method_of_accounting that requires the consent of the irs generally the taxpayer had to file this election with his or her timely filed tax_return for the tax_year i hope this letter answers your questions for your reference i have enclosed a copy of your letter if i can be of further assistance please contact me or at sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosure
